Tanenbaum, J. (dissenting and voting to reverse the judgment and order a new trial in the following memorandum).
In my opinion, substantial justice was not done according to the rules and principles of substantive law (see UDCA 1807; Moser v Spizzirro, 31 AD2d 537 [1968], affd 25 NY2d 941 [1969]; Perin v Mardine Realty Co., 5 AD2d 685 [1957], affd 6 NY2d 920 [1959]). Accordingly, I would reverse the judgment and remand the matter to the court below for a new trial.
Rudolph, EJ., and McCabe, J., concur; Tanenbaum, J., dissents in a separate memorandum.